Title: To Thomas Jefferson from Benjamin Shackelford, 5 August 1807
From: Shackelford, Benjamin
To: Jefferson, Thomas


                        
                            Sir
                            
                            Culpeper ch Aug 5. 1807
                        
                        Your Letter of the 6th of last Month inclosing a Letter to Mr. John H. Freeman came safe to hand, & on
                            Friday last, it being the first time I have seen him since the receipt of your Letter I delivered it to him myself, this
                            small delay is owing to his living 6 or 7 Miles from this place & but seldom comes here.
                        The late conduct of Great Brittain towards the United States has created great apprehentions with a number of
                            People that a War between the two Nations will inevitably take place, for my part I realy am at a
                            loss how to determine. I shall therefore be greatly oblige to you for your opinion on this Subject. 
                  I am, with great
                            respect & esteem, Yr. mo Obd. Hble Servt.
                        
                            Benjn. Shackelford
                            
                        
                    